                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   DEBRA VANESSA WHITE,                                    CASE NO. C19-0284-JCC
10                             Plaintiff,                    ORDER
11          v.

12   RELAY RESOURCES and GENERAL
     SERVICES ADMINISTRATION,
13
                               Defendants.
14

15
            This matter comes before the Court on Defendant CSDVRS, LLC’s (“ZVRS”) motion to
16
     dismiss (Dkt. No. 59). Having considered the parties’ briefing and the relevant record, the Court
17
     STRIKES Plaintiff’s amended complaint (Dkt. No. 47) in its entirety and DENIES ZVRS’s
18
     motion to dismiss as moot.
19
     I.     BACKGROUND
20
            The Court previously set forth the underlying facts of this case and will not repeat them
21
     here. (See Dkt. No. 40 at 1–3.) On July 9, 2019, the Court dismissed all but one of Plaintiff’s
22
     claims against Defendants General Services Administration (“GSA”) and Relay Resources. (See
23
     Dkt. Nos. 40–41.) In doing so, the Court granted Plaintiff leave to amend her breach of contract
24
     claim. (See Dkt. Nos. 40 at 5–7, 41 at 7.) Plaintiff subsequently filed an amended complaint, but
25
     she did not amend her breach of contract claim. (See Dkt. No. 47.) Instead, Plaintiff added
26


     ORDER
     C19-0284-JCC
     PAGE - 1
 1   several new defendants, including ZVRS, and asserted 10 new claims. (See id.) ZVRS now

 2   moves to dismiss Plaintiff’s claims against it on the grounds that (1) the amended complaint fails

 3   to state a claim against ZVRS, (see Dkt. No. 59 at 5–9), and (2) Plaintiff failed to properly serve

 4   ZVRS, (see id. at 4–5).

 5       II. DISCUSSION
 6           A.      The Court’s Treatment of Plaintiff’s Amended Complaint

 7           As the Court previously explained in a different order, the Court will construe Plaintiff’s

 8   amended complaint as a motion for leave to amend. (See Dkt. No. 80 at 2–4). Accordingly, the
 9   Court must analyze Plaintiff’s implied “motion” under Rule 15(a) instead of Rule 12(b).
10           Rule 15(a)(2) states that “[the] court should freely give leave [to amend] when justice so
11   requires.” However, leave “need not be granted where the proposed amendment is futile.”
12   Nordyke v. King, 644 F.3d 776, 788 n.12 (9th Cir. 2011). A proposed amendment is futile if it
13   would be “subject to dismissal.” Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1298 (9th Cir.
14   1998). The test for whether a proposed amendment is futile is, therefore, identical to the test for
15   whether a pleading survives a challenge under Rule 12(b)(6). 1 See Nordyke, 644 at 788 n.12
16   (citing Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988)). Accordingly, Plaintiff

17   must allege sufficient facts, accepted as true, to state a claim for relief that is plausible on its

18   face. Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009). A claim has facial plausibility when a

19   plaintiff pleads factual content that allows the court to draw the reasonable inference that each

20   defendant is liable for the misconduct alleged. Id. at 678.

21           B.      The Merits of Plaintiff’s New Claims

22           Plaintiff proposes to add 10 claims against ZVRS. For the reasons explained below, the

23   Court finds that those claims are futile.

24

25
     1
      Given that the tests are identical, the Court will treat ZVRS’s arguments under 12(b)(6) as
26   arguments for why Plaintiff’s proposed amendments are futile.

     ORDER
     C19-0284-JCC
     PAGE - 2
 1                   1.      Count I

 2           In Count I, Plaintiff brings a claim under 18 U.S.C. § 371 for “Defrauding the United

 3   States.” (See Dkt. No. 47 at 8.) But Plaintiff fails to allege how ZVRS defrauded the United

 4   States. Plaintiff’s amended complaint mentions ZVRS only three times: once to provide

 5   information about the company, (see Dkt. No. 47 at 3); once to state that “Vanessa White” is “the

 6   name used at . . . ZVRS,” (see id.); and once to explain that ZVRS provides telecommunications

 7   services for federal agencies, including GSA, (see id. at 6). These fleeting references do not

 8   establish that ZVRS engaged in any type of fraud. More importantly, 18 U.S.C. § 371 “do[es]
 9   not provide for a private right of action.” Henry v. Universal Tech. Inst., 559 Fed. App’x 648,
10   650 (9th Cir. 2014). Count I therefore fails to state a claim.
11                   2.      Count II

12           For Count II, Plaintiff brings a claim under 18 U.S.C. Chapter 47. Chapter 47, like the

13   rest of the United States Criminal Code, “provide[s] no basis for civil liability.” See Aldabe v.

14   Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). Accordingly, Count II fails to state a claim.

15                   3.      Count III

16           Count III appears to be a due process claim. Plaintiff alleges that “Defendants” violated

17   her “liberty to work” by “treating [her] as if she is a criminal . . . and requir[ing] [her] to provide

18   an opportunity to appeal to EEOC and GSA EEO to explain her side of the story.” (See Dkt. No.

19   47 at 9.) However, Plaintiff fails to allege that ZVRS acted in a way that violated Plaintiff’s due

20   process rights. (See id.) Nor is it plausible that ZVRS could have done so given that Relay

21   Resources and GSA, not ZVRS, were Plaintiff’s alleged employers. (See id. at 7.) Accordingly,

22   Count III fails to state a claim against ZVRS. See Iqbal, 556 U.S. at 676 (“[A] plaintiff must

23   plead that each . . . defendant . . . has violated the Constitution.”).

24                   4.      Count IV

25           Count IV is a claim for “Violation of the Wagner Act Known as the National Labor

26   Relations Act of (1935).” (See Dkt. No. 47 at 9–10.) The National Labor Relations Board has


     ORDER
     C19-0284-JCC
     PAGE - 3
 1   exclusive jurisdiction over claims brought under the NLRA for unfair labor practices by

 2   employers. Golden State Transit Corp. v. City of Los Angeles, 493 U.S. 103, 108 (1989). Count

 3   IV therefore fails to state a claim over which the Court has jurisdiction.

 4                  5.      Count V

 5          In Count V, Plaintiff alleges that Defendants violated Title VII by refusing to enter into a

 6   contract with Plaintiff because of her “deaf accent.” (See Dkt. No. 47 at 10.) A person’s accent

 7   can sometimes serve as a proxy for their race or national origin. See Conti v. Corp. Servs. Group,

 8   Inc., 2013 WL 2297140, slip op. at 7 (W.D. Wash. 2013) (citing Fragrante v. City & County of
 9   Honolulu, 888 F.2d 591, 596 (9th Cir. 1989)) (“[B]ecause accent is often tied to national origin
10   in a way that language ability is not, the law is suspicious of decisions based on accent.”).
11   Accordingly, discrimination based on a person’s accent can be actionable under Title VII. See id.
12   at 7–8. Yet, Title VII does not prohibit discrimination based on a person’s disability. See 42
13   U.S.C. § 2000e-2. And in this case, Plaintiff’s “deaf accent” serves as a proxy for (or is a part of)
14   her disability—not her race or national origin. As a result, Count V fails to state a claim.
15                  6.      Count VI

16          Count VI is a restatement of Plaintiff’s disability discrimination claim from her original

17   complaint. (Compare Dkt. No. 47 at 10–11, with Dkt. No. 3 at 12–16.) Those claims relate to

18   Relay Resources and GSA, who were Plaintiff’s alleged employers; the claims do not in any way

19   relate to ZVRS, who was merely GSA’s vendor. (See Dkt. No. 47 at 7.) Accordingly, Count VI

20   does not state a claim against ZVRS.

21                  7.      Count VII

22          For Count VII, Plaintiff cites 29 C.F.R. § 1606.7, appears to allege that GSA required her

23   to “Speak English” (as opposed to sign language), and concludes that this is why the agency

24   refused to enter into a contract with her. (See Dkt. No. 47 at 11–12.) These allegations do not

25   relate to ZVRS. Moreover, § 1606.7 does not provide an additional private cause of action.

26   Section 1606.7, like all Equal Employment Opportunity Commission guidelines, does not have


     ORDER
     C19-0284-JCC
     PAGE - 4
 1   the force of law; it merely reflects “a body of experience and informed judgment to which courts

 2   and litigants may properly resort for guidance.” Gen. Elec. Co. v. Gilbert, 429 U.S. 125, 141–42

 3   (1976); see also Albemarle Paper Co. v. Moody, 422 U.S. 405, 431 (1975).

 4                  8.      Count VIII

 5          Plaintiff labels Count VIII “Negligence/Misrepresentation.” (See Dkt. No. 47 at 12.) The

 6   factual allegations in Count VIII are impossible for the Court to decipher. Those allegations are

 7   as follows:

 8          69. Defendant knew of this circumstances or requirements of the telephone at the
 9          time the contract was prepare for the Plaintiff.
10          70. Without a contract in place, Vanessa can’t use the computer at GSA.
11          71. Without a contract in place, RR and GSA will not obtain a videophone.
12          72. Reiteration in her social media account and Apple ID cause damages to her in
13          not having communication access at home.
14          73. As a promate usof defendant’s actions, Plaintiff has suffered lost wages and
15          benefits.
16   These allegations fail to state a claim for negligence, negligent misrepresentation, or any
17   other cause of action of which the Court is aware. See Ranger Ins. Co. v. Pierce County,
18   192 P.3d 886, 889 (Wash. 2008) (listing the elements for negligence); Merriman v. Am.

19   Guarantee & Liab. Ins. Co., 396 P.3d 351, 360–61 (Wash. Ct. App. 2017) (listing the

20   elements for negligent misrepresentation).

21                  9.      Count IX

22          Count IX purports to be a claim under the Racketeer Influenced and Corrupt

23   Organization Act, 18 U.S.C. §§ 1961–1968. To state a claim under RICO, a plaintiff must allege

24   “one or more defendant ‘persons’ conducted or participated in the activities of an ‘enterprise’

25   through a pattern of racketeering activity consisting of at least two predicate acts cognizable

26   under RICO.” Capitol West Appraisals, LLC v. Countrywide Fin. Corp., 759 F. Supp. 2d 1267,


     ORDER
     C19-0284-JCC
     PAGE - 5
 1   1272 (W.D. Wash. 2010). These allegations must be made “with particularity” and must include

 2   “‘the who, what, when, where, and how,’ of the misconduct charged.” See id. at 1271 (quoting

 3   Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1104–05 (9th Cir. 2003)). Count IX, however,

 4   does not state with particularity the wrongful acts that ZVRS engaged in. Count IX instead

 5   begins with an unclear statement about “Defendants[’]” efforts to “manipulate the legal system.”

 6   (See Dkt. No. 47 at 13–14.) It then asserts that “Defendants have actively sought to hamper

 7   government anti-extremists by direct propaganda.” (See id.) Finally, Count IX ends by listing

 8   provisions of the United States Code that Defendants have allegedly violated. (See id.) These
 9   allegations do not satisfy the pleading standard for a civil RICO claim. See Capitol West
10   Appraisals, 759 F. Supp. 2d at 1271–72.
11                  10.     Count X

12          Count X is titled “Americans with Disability Notification Act of 2011.” (See Dkt. No. 47

13   at 14.) “[T]he ADA Notification Act has been introduced multiple times . . . [but it] never

14   became law.” Raetano v. Kally K’s, Inc., 2009 WL 651808, slip op. at 7 n.3 (M.D. Fla. 2009).

15   The Act cannot, therefore, provide the basis for any claim in this case.

16   III.   CONCLUSION

17          For the foregoing reasons, the Court concludes that it would be futile for Plaintiff to

18   amend her complaint to add claims against ZVRS. The Court therefore DENIES Plaintiff leave

19   to amend and, in light of its prior orders, STRIKES her amended complaint (Dkt. No. 47) in its

20   entirety. (See Dkt. Nos. 80–81.) The Court also DENIES ZVRS’s motion to dismiss (Dkt. No.

21   53) as moot. Finally, the Court DISMISSES ZVRS from the case.

22          DATED this 31st day of October 2019.




                                                          A
23

24

25
                                                          John C. Coughenour
26                                                        UNITED STATES DISTRICT JUDGE

     ORDER
     C19-0284-JCC
     PAGE - 6
